MEMORANDUM **
Sotero Alvarado and Vianey Alvarado, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. We deny the petition for review.
The Alvarados contend the BIA erred in denying their motion to reopen based on their continuous physical presence in the United States. Petitioners, however, have not demonstrated that the BIA abused its discretion in denying their motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 596-600 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.